            Case 1:19-cv-01260-VJW Document 5 Filed 08/28/19 Page 1 of 1




       Jfn tbe Wniteb �tates <!Court of jfeberal <!Claitns
                                             No. 19-1260C
                                        (Filed August 28, 2019)
                                       NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                                     *
WALTER ALLEN,                                        *
                                                     *
                          Plaintiff,                 *
                                                     *
       V.                                            *
                                                     *
THE UNITED STATES,                                   *
                                                     *
                          Defendant.                 *
                                                     *
*   * * * * *   *   * *    *   *   * * *   * *   *   *


                                                     ORDER

       On August 26, 2019, Walter Allen filed a complaint in this court. The
complaint is lengthy and difficult to follow, but it seems to concern a domestic
dispute between Mr. Allen and his spouse. The Court has carefully reviewed his
complaint and Mr. Allen does not make any claims concerning the United States
government. Under the Tucker Act, 28 U.S.C. § 1491, this court's jurisdiction is
limited to certain actions against the United States seeking money damages which
do not sound in tort. As Mr. Allen's claim is not against the United States, and he
has not identified any basis for jurisdiction, such as a money-mandating statute or
federal contract, see United States v. Mitchell, 463 U.S. 206, 216-18 (1983), it is
DISMISSED for lack of subject-matter jurisdiction pursuant to Rule 12(h)(3) of the
Rules of the United States Court of Federal Claims. The Clerk shall close the case.

IT IS SO ORDERED.




                                                     Semor Judge



                                                                   7018 0040 0001 1393 1365
